Broyles, C. J.
1. Where the statement of the defendant in a criminal case is in direct conflict with the testimony of the State’s witnesses, and the statement, if true, demands his acquittal, it is reversible error for the court, even in the absence of a written request, to fail to instruct the jury that they may believe the statement in preference to the sworn testimony in the case. Rivers v. State, 8 Ga. App. 694 (70 S. E. 47), and citations.
(а) This ruling is not affected by the fact that the defendant’s statement may be corroborated by sworn testimony introduced in his behalf.
(б) In the instant case the charge given upon the subject of the defendant’s statement did not measure up to the charge given in Jones v. State, 65 Ga. 507 (3), where it was held that the charge, in effect, instructed the jury that they might believe the statement in preference to the sworn testimony. And the ruling in that case will not be extended.
(c) Under the above-stated rulings and the facts of the instant case, it was reversible error for the court to fail to instruct the jury that they might believe the defendant’s statement in preference to the sworn testimony.
2. The other special grounds of the motion for a new trial are without substantial merit.

Judgment reversed.


Luke and Bloodworth, JJ., concur.